         Case 1:20-cr-00399-PGG Document 44
                                         43 Filed 07/20/21
                                                  07/19/21 Page 1 of 1




                                                                           July 19, 2021
BY ECF

The Honorable Judge Paul G. Gardephe
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


RE:    United States v. James Hoskins
       20 Cr. 399 (PGG)
                                                           July 20, 2021
Honorable Judge Gardephe:


        I write to respectfully request that Your Honor order the United States Pretrial Services
Office in the Southern District of New York to release James Hoskins’s United States Passport to
him at an address to be provided to Pretrial Services.
       The Court sentenced Mr. Hoskins to three years’ probation on June 28, 2021. The Pretrial
Services Office has informed us that Mr. Hoskins’s Passport was provided to Pretrial Services
when he first began pretrial supervision in 2020. We understand Pretrial Services can only release
these documents pursuant to a Court order. We can provide additional information, if necessary.
       Thank you for your consideration of this request.


                                                    Respectfully submitted,

                                                           /s/
                                                    Marne L. Lenox
                                                    Assistant Federal Defender
                                                    (212) 417-8721



cc:    Danielle Kudla, Assistant U.S. Attorney
